Exhibit 10.1
 
INX INC.
 
2011 INCENTIVE PLAN
 
 
SECTION 1.
 
 
GENERAL PROVISIONS RELATING TO
 
PLAN GOVERNANCE, COVERAGE AND BENEFITS
 
 
1.1           PURPOSE
 
The INX Inc. 2011 Incentive Plan (the “Plan”) has been established to foster and
promote the long-term financial success of INX Inc. (the “Company”) and its
Subsidiaries and to increase stockholder value by: (a) encouraging the
commitment of selected key Employees, Consultants and Outside Directors, (b)
motivating superior performance of key Employees, Consultants and Outside
Directors by means of long-term performance related incentives, (c) encouraging
and providing key Employees, Consultants and Outside Directors with a program
for obtaining ownership interests in the Company which link and align their
personal interests to those of the Company's stockholders, (d) attracting and
retaining key Employees, Consultants and Outside Directors by providing
competitive incentive compensation opportunities, and (e) enabling key
Employees, Consultants and Outside Directors to share in the long-term growth
and success of the Company.
 
The Plan provides for payment of various forms of incentive compensation. It is
not intended to be a plan that is subject to the Employee Retirement Income
Security Act of 1974, as amended (ERISA). The Plan will be interpreted,
construed and administered consistent with its status as a plan that is not
subject to ERISA.
 
1.2           DEFINITIONS
 
The following terms shall have the meanings set forth below:
 
(a)  APPRECIATION. The difference between the option exercise price per share of
the Nonstatutory Stock Option to which a Tandem SAR relates and the Fair Market
Value of a share of Common Stock on the date of exercise of the Tandem SAR.
 
(b)  AUTHORIZED OFFICER. The Chairman of the Board, the CEO or any other senior
officer of the Company to whom either of them delegate the authority to execute
any Incentive Agreement for and on behalf of the Company. No officer or director
shall be an Authorized Officer with respect to any Incentive Agreement for
himself.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  BOARD. The Board of Directors of the Company.
 
(d)  CAUSE. When used in connection with the termination of a Grantee's
Employment, shall mean the termination of the Grantee's Employment by the
Company or any Subsidiary by reason of (i) the conviction of the Grantee by a
court of competent jurisdiction as to which no further appeal can be taken of a
crime involving moral turpitude or a felony; (ii) the proven commission by the
Grantee of a material act of fraud upon the Company or any Subsidiary, or any
customer or supplier thereof; (iii) the willful and proven misappropriation of
any funds or property of the Company or any Subsidiary, or any customer or
supplier thereof; (iv) the willful, continued and unreasonable failure by the
Grantee to perform the material duties assigned to him which is not cured to the
reasonable satisfaction of the Company within 30 days after written notice of
such failure is provided to Grantee by the Board or a designated officer of the
Company or a Subsidiary; (v) the knowing engagement by the Grantee in any direct
and material conflict of interest with the Company or any Subsidiary without
compliance with the Company's or Subsidiary's conflict of interest policy, if
any, then in effect; or (vi) the knowing engagement by the Grantee, without the
written approval of the Board, in any material activity which competes with the
business of the Company or any Subsidiary or which would result in a material
injury to the business, reputation or goodwill of the Company or any Subsidiary.
 
(e)  CEO. The Chief Executive Officer of the Company.
 
(f)  CHANGE IN CONTROL. Any of the events described in and subject to Section
6.7.
 
(g)  CODE. The Internal Revenue Code of 1986, as amended, and the regulations
and other authority promulgated thereunder by the appropriate governmental
authority. References herein to any provision of the Code shall refer to any
successor provision thereto.
 
(h)  COMMITTEE. A committee appointed by the Board consisting of not less than
two directors as appointed by the Board to administer the Plan. During such
period that the Company is a Publicly Held Corporation, the Plan shall be
administered by a committee appointed by the Board consisting of not less than
two directors who fulfill the “non-employee director” requirements of Rule 16b-3
under the Exchange Act, the “outside director” requirements of Section 162(m) of
the Code and the “independent” requirements of any national securities exchange
or the NASDAQ, as the case may be, on which any securities of the Company are
traded, listed or quoted. The Committee may be the Compensation Committee of the
Board, or any subcommittee of the Compensation Committee, provided that the
members of the Committee satisfy the requirements of the previous provisions of
this paragraph.
 
 
2

--------------------------------------------------------------------------------

 
 
The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise. The Board, in its sole discretion, may
bifurcate the powers and duties of the Committee among
one or more separate committees, or retain all powers and duties of the
Committee in a single Committee. The members of the Committee shall serve at the
discretion of the Board.
 
Notwithstanding the preceding paragraphs of this Section 1.2(h), the term
“Committee” as used in the Plan with respect to any Incentive Award for an
Outside Director shall refer to the entire Board. In the case of an Incentive
Award for an Outside Director, the Board shall have all the powers and
responsibilities of the Committee hereunder as to such Incentive Award, and any
actions as to such Incentive Award may be acted upon only by the Board (unless
it otherwise designates in its discretion). When the Board exercises its
authority to act in the capacity as the Committee hereunder with respect to an
Incentive Award for an Outside Director, it shall so designate with respect to
any action that it undertakes in its capacity as the Committee.
 
(i)  COMMON STOCK. The common stock of the Company, $.01 par value per share,
and any class of common stock into which such common shares may hereafter be
converted, reclassified or recapitalized.
 
(j)  COMPANY. INX Inc., a corporation organized under the laws of the State of
Delaware and any successor in interest thereto.
 
(k)  CONSULTANT. An independent agent, consultant, attorney, an individual who
has agreed to become an Employee within the next six months, or any other
individual who is not an Outside Director or employee of the Company (or any
Parent or Subsidiary) and who, in the opinion of the Committee, is in a position
to contribute to the growth or financial success of the Company (or any Parent
or Subsidiary), (ii) is a natural person and (iii) provides bona fide services
to the Company (or any Parent or Subsidiary), which services are not in
connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company's securities.
 
(l)  COVERED EMPLOYEE. A named executive officer who is one of the group of
covered employees, as defined in Section 162(m) of the Code and Treasury
Regulation Section 1.162-27(c) (or its successor), during any such period that
the Company is a Publicly Held Corporation.
 
(m)  DEFERRED STOCK. Shares of Common Stock to be issued or transferred to a
Grantee under an Other Stock-Based Award granted pursuant to Section 5 at the
end of a specified deferral period, as set forth in the Incentive Agreement
pertaining thereto.
 
(n)  DISABILITY. As determined by the Committee in its discretion exercised in
good faith, a physical or mental condition of the Employee that would entitle
him to payment of disability income payments under the Company's long term
disability insurance policy or plan for employees, as then effective, if any; or
in the event that the Grantee is not covered, for whatever reason, under the
Company's long-term disability insurance policy or plan, “Disability”, means a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, the Grantee shall submit to any reasonable
examination by such physician upon request.
 
 
3

--------------------------------------------------------------------------------

 
 
(o)  EMPLOYEE. Any employee of the Company (or any Parent or Subsidiary) within
the meaning of Section 3401(c) of the Code who, in the opinion of the Committee,
is in a position to contribute to the growth, development or financial success
of the Company (or any Parent or Subsidiary), including, without limitation,
officers who are members of the Board.
 
(p)  EMPLOYMENT. Employment by the Company (or any Parent or Subsidiary), or by
any corporation issuing or assuming an Incentive Award in any transaction
described in Section 424(a) of the Code, or by a parent corporation or a
subsidiary corporation of such corporation issuing or assuming such Incentive
Award, as the parent-subsidiary relationship shall be determined at the time of
the corporate action described in Section 424(a) of the Code. In this regard,
neither the transfer of a Grantee from Employment by the Company to Employment
by any Parent or Subsidiary, nor the transfer of a Grantee from Employment by
any Parent or Subsidiary to Employment by the Company, shall be deemed to be a
termination of Employment of the Grantee. Moreover, the Employment of a Grantee
shall not be deemed to have been terminated because of an approved leave of
absence from active Employment on account of temporary illness, authorized
vacation or granted for reasons of professional advancement, education, health,
or government service, or military leave, or during any period required to be
treated as a leave of absence by virtue of any applicable statute, Company
personnel policy or agreement. Whether an authorized leave of absence shall
constitute termination of Employment hereunder shall be determined by the
Committee in its discretion. Unless otherwise provided in the Incentive
Agreement, the term “Employment”; for purposes of the Plan is also defined to
include (i) compensatory or advisory services performed by a Consultant for the
Company (or any Parent or Subsidiary) and (ii) membership on the Board by an
Outside Director.
 
(q)  EXCHANGE ACT. The Securities Exchange Act of 1934, as amended.
 
(r)  FAIR MARKET VALUE. If the Company is not a Publicly Held Corporation at the
time a determination of the Fair Market Value of the Common Stock is required to
be made hereunder, the determination of Fair Market Value for purposes of the
Plan shall be made by the Committee in its discretion. In this respect, the
Committee may rely on such financial data, appraisals, valuations, experts, and
other sources, in its discretion, as it deems advisable under the circumstances.
 
If the Company is a Publicly Held Corporation, the Fair Market Value of one
share of Common Stock on the date in question is deemed to be (i) the closing
sales price on the immediately preceding business day of a share of Common Stock
as reported on the New York Stock Exchange or other principal securities
exchange on which Shares are then listed or admitted to trading, or (ii) if not
so reported, the average of the closing bid and asked prices for a Share on the
immediately preceding business day as quoted on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), or (iii) if not quoted
on NASDAQ, the average of the closing bid and asked prices for a Share as quoted
by the National Quotation Bureau's  “Pink Sheets” or the National Association of
Securities Dealers' OTC Bulletin Board System. If there was no public trade of
Common Stock on the date in question, Fair Market Value shall be determined by
reference to the last preceding date on which such a trade was so reported.
 
 
4

--------------------------------------------------------------------------------

 
 
(s)  GRANTEE. Any Employee, Consultant or Outside Director who is granted an
Incentive Award under the Plan.
 
(t)  IMMEDIATE FAMILY. With respect to a Grantee, the Grantee's child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.
 
(u)  INCENTIVE AWARD. A grant of an award under the Plan to a Grantee, including
any Nonstatutory Stock Option, Incentive Stock Option, Reload Options, Stock
Appreciation Right, Restricted Stock Award, Performance Unit, Performance Share,
or Other Stock-Based Award, as well as any Supplemental Payment.
 
(v)  INCENTIVE AGREEMENT. The written agreement entered into between the Company
and the Grantee setting forth the terms and conditions pursuant to which an
Incentive Award is granted under the Plan, as such agreement is further defined
in Section 6.1(a).
 
(w)  INCENTIVE STOCK OPTION. A Stock Option granted by the Committee to an
Employee under Section 2 which is designated by the Committee as an Incentive
Stock Option and intended to qualify as an Incentive Stock Option under Section
422 of the Code.
 
(x)  INDEPENDENT SAR. A Stock Appreciation Right described in Section 2.5.
 
(y)  INSIDER. If the Company is a Publicly Held Corporation, an individual who
is, on the relevant date, an officer, director or ten percent (10%) beneficial
owner of any class of the Company's equity securities that is registered
pursuant to Section 12 of the Exchange Act, all as defined under Section 16 of
the Exchange Act.
 
(z)  NONSTATUTORY STOCK OPTION. A Stock Option granted by the Committee to a
Grantee under Section 2 that is not designated by the Committee as an Incentive
Stock Option.
 
(aa) OPTION PRICE. The exercise price at which a Share may be purchased by the
Grantee of a Stock Option.
 
(bb)  OTHER STOCK-BASED AWARD. An award granted by the Committee to a Grantee
under Section 5.1 that is valued in whole or in part by reference to, or is
otherwise based upon, Common Stock, and is payable in Common Stock or cash.
 
 
5

--------------------------------------------------------------------------------

 
 
(cc)  OUTSIDE DIRECTOR. A member of the Board who is not, at the time of grant
of an Incentive Award, an employee of the Company or any Parent or Subsidiary.
 
(dd)  PARENT. Any corporation (whether now or hereafter existing) which
constitutes a “parent” of the Company, as defined in Section 424(e) of the Code.
 
(ee)  PERFORMANCE-BASED AWARDS. An award granted by the Committee to the Grantee
under Section 4 which may include Performance Shares or Performance Units.
 
(ff)  PERFORMANCE-BASED EXCEPTION. The performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code, as prescribed in Code
Section 162(m) and Treasury Regulation Section 1.162-27(e) (or its successor),
which is applicable during such period that the Company is a Publicly Held
Corporation.
 
(gg)  PERFORMANCE PERIOD. A period of time determined by the Committee and set
out in the Incentive Agreement over which performance is measured for the
purpose of determining a Grantee's right to and the payment value of any
Performance Unit, Performance Share or Other Stock-Based Award.
 
(hh)  PERFORMANCE SHARE OR PERFORMANCE UNIT. An Incentive Award representing a
contingent right to receive cash or shares of Common Stock (which may be
Restricted Stock) at the end of a Performance Period and which, in the case of
Performance Shares, is denominated in Common Stock, and, in the case of
Performance Units, is denominated in cash values.
 
(ii)  PLAN. INX Inc. 2011 Incentive Plan, as set forth herein and as it may be
amended from time to time.
 
(jj)  PUBLICLY HELD CORPORATION. A corporation issuing any class of common
equity securities required to be registered under Section 12 of the Exchange
Act.
 
(kk)  RESTRICTED STOCK. Shares of Common Stock issued or transferred to a
Grantee pursuant to Section 3.
 
(ll)  RESTRICTED STOCK AWARD. An authorization by the Committee to issue or
transfer Restricted Stock to a Grantee.
 
(mm)  RESTRICTION PERIOD. The period of time determined by the Committee and set
forth in the Incentive Agreement during which the transfer of Restricted Stock
by the Grantee is restricted.
 
(nn)  RETIREMENT. The voluntary termination of Employment from the Company or
any Parent or Subsidiary constituting retirement for age on any date after the
Employee attains the normal retirement age of 65 years, or such other age as may
be designated by the Committee in the Employee's Incentive Agreement.
 
(oo)  SHARE. A share of the Common Stock of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(pp)  SHARE POOL. The number of shares authorized for issuance under Section
1.4, as adjusted for awards and payouts under Section 1.5 and as adjusted for
changes in corporate capitalization under Section 6.5.
 
(qq)  SPREAD. The difference between the exercise price per Share specified in
any Independent SAR grant and the Fair Market Value of a Share on the date of
exercise of the Independent SAR.
 
(rr)  STOCK APPRECIATION RIGHT OR SAR. A Tandem SAR described in Section 2.4 or
an Independent SAR described in Section 2.5.
 
(ss)  STOCK OPTION OR OPTION. Pursuant to Section 2, (i) an Incentive Stock
Option granted to an Employee, or (ii) a Nonstatutory Stock Option granted to an
Employee, Consultant or Outside Director, whereunder such option the Grantee has
the right to purchase Shares of Common Stock. In accordance with Section 422 of
the Code, only an Employee may be granted an Incentive Stock Option.
 
(tt)  SUBSIDIARY. Any corporation (whether now or hereafter existing) which
constitutes a “subsidiary” of the Company, as defined in Section 424(f) of the
Code.
 
(uu)  SUPPLEMENTAL PAYMENT. Any amount, as described in Sections 2.7, 3.4 and/or
4.2, that is dedicated to payment of income taxes which are payable by the
Grantee resulting from an Incentive Award.
 
(vv)  TANDEM SAR. A Stock Appreciation Right that is granted in connection with
a related Stock Option pursuant to Section 2.4, the exercise of which shall
require forfeiture of the right to purchase a Share under the related Stock
Option (and when a Share is purchased under the Stock Option, the Tandem SAR
shall similarly be canceled).
 
1.3           PLAN ADMINISTRATION
 
(a)  AUTHORITY OF THE COMMITTEE. Except as may be limited by law and subject to
the provisions herein, the Committee shall have full power to (i) select
Grantees who shall participate in the Plan; (ii) determine the sizes, duration
and types of Incentive Awards; (iii) determine the terms and conditions of
Incentive Awards and Incentive Agreements; (iv) determine whether any Shares
subject to Incentive Awards will be subject to any restrictions on transfer; (v)
construe and interpret the Plan and any Incentive Agreement or other agreement
entered into under the Plan; and (vi) establish, amend, or waive rules for the
Plan's administration. Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan, including without limitation, correcting any defect, supplying any
omission or reconciling any inconsistency in the Plan or any Incentive
Agreement. The determinations of the Committee shall be final and binding.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  MEETINGS. The Committee shall designate a chairman from  among its members
who shall preside at all of its meetings, and shall designate a secretary,
without regard to whether that person is a member of the Committee, who shall
keep the minutes of the proceedings and all records, documents, and data
pertaining to its administration of the Plan. Meetings shall be held at such
times and places as shall be determined by the Committee and the Committee may
hold telephonic meetings. The Committee may take any action otherwise proper
under the Plan by the affirmative vote, taken with or without a meeting, of a
majority of its members. The Committee may authorize any one or more of their
members or any officer of the Company to execute and deliver documents on behalf
of the Committee.
 
(c)  DECISIONS BINDING. All determinations and decisions made by the Committee
shall be made in its discretion pursuant to the provisions of the Plan, and
shall be final, conclusive and binding on all persons including the Company, its
shareholders, Employees, Grantees, and their estates and beneficiaries. The
Committee's decisions and determinations with respect to any Incentive Award
need not be uniform and may be made selectively among Incentive Awards and
Grantees, whether or not such Incentive Awards are similar or such Grantees are
similarly situated.
 
(d)  MODIFICATION OF OUTSTANDING INCENTIVE AWARDS. Subject to the provisions of
Section 6.5(a) and the stockholder approval requirements of Section 7.7 if
applicable, the Committee may, in its discretion, provide for the extension of
the exercisability of an Incentive Award, accelerate the vesting or
exercisability of an Incentive Award, eliminate or make less restrictive any
restrictions contained in an Incentive Award, waive any restriction or other
provisions of an Incentive Award, or otherwise amend or modify an Incentive
Award in any manner that is either (i) not adverse to the Grantee to whom such
Incentive Award was granted or (ii) consented to by such Grantee.
 
(e)  DELEGATION OF AUTHORITY. The Committee may delegate to designated officers
or other employees of the Company any of its duties and authority under the Plan
pursuant to such conditions or limitations as the Committee may establish from
time to time; provided, however, if the Company is a Publicly Held Corporation,
the Committee may not delegate to any person the authority to (i) grant
Incentive Awards, or (ii) take any action which would contravene the
requirements of Rule 16b-3 under the Exchange Act or the Performance-Based
Exception under Section 162(m) of the Code.
 
(f)  EXPENSES OF COMMITTEE. The Committee may employ legal counsel, including,
without limitation, independent legal counsel and counsel regularly employed by
the Company, and other agents as the Committee may deem appropriate for the
administration of the Plan. The Committee may rely upon any opinion or
computation received from any such counsel or agent. All expenses incurred by
the Committee in interpreting and administering the Plan, including, without
limitation, meeting expenses and professional fees, shall be paid by the
Company.
 
(g)  SURRENDER OF PREVIOUS INCENTIVE AWARDS. THE COMMITTEE MAY, IN ITS ABSOLUTE
DISCRETION, GRANT INCENTIVE AWARDS TO GRANTEES ON THE CONDITION THAT SUCH
GRANTEES SURRENDER TO THE COMMITTEE FOR CANCELLATION SUCH OTHER INCENTIVE AWARDS
(INCLUDING, WITHOUT LIMITATION, INCENTIVE AWARDS WITH HIGHER EXERCISE PRICES) AS
THE COMMITTEE DIRECTS. INCENTIVE AWARDS GRANTED ON THE CONDITION PRECEDENT OF
SURRENDER OF OUTSTANDING INCENTIVE AWARDS SHALL NOT COUNT AGAINST THE LIMITS SET
FORTH IN SECTION 1.4 UNTIL SUCH TIME AS SUCH PREVIOUS INCENTIVE AWARDS ARE
SURRENDERED AND CANCELLED.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)  INDEMNIFICATION. EACH PERSON WHO IS OR WAS A MEMBER OF THE COMMITTEE, OR OF
THE BOARD, SHALL BE INDEMNIFIED BY THE COMPANY AGAINST AND FROM ANY DAMAGE,
LOSS, LIABILITY, COST AND EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY
INCURRED BY HIM IN CONNECTION WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR
PROCEEDING TO WHICH HE MAY BE A PARTY OR IN WHICH HE MAY BE INVOLVED BY REASON
OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER THE PLAN (INCLUDING SUCH
INDEMNIFICATION FOR A PERSON'S OWN, SOLE, CONCURRENT OR JOINT NEGLIGENCE OR
STRICT LIABILITY), EXCEPT FOR ANY SUCH ACT OR OMISSION CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE. SUCH PERSON SHALL BE INDEMNIFIED BY THE COMPANY
FOR ALL AMOUNTS PAID BY HIM IN SETTLEMENT THEREOF, WITH THE COMPANY'S APPROVAL,
OR PAID BY HIM IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT, OR
PROCEEDING AGAINST HIM, PROVIDED HE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT
ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE UNDERTAKES TO HANDLE
AND DEFEND IT ON HIS OWN BEHALF. THE FOREGOING RIGHT OF INDEMNIFICATION SHALL
NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS
MAY BE ENTITLED UNDER THE COMPANY'S ARTICLES OR CERTIFICATE OF INCORPORATION OR
BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY POWER THAT THE COMPANY MAY HAVE
TO INDEMNIFY THEM OR HOLD THEM HARMLESS.
 
1.4           SHARES OF COMMON STOCK AVAILABLE FOR INCENTIVE AWARDS
 
Subject to adjustment under Section 6.5, the total number of Shares of Common
Stock that may be delivered to participants and their beneficiaries under the
Plan shall be equal to the sum of: (i) 500,000 shares of Stock; and (ii) any
shares of Stock that are represented by awards granted under the INX Inc.
Incentive Plan (the "Prior Plan") that are forfeited, expire or are canceled
after the Effective Date without delivery of shares of Stock or which result in
the forfeiture of the shares of Stock back to the Company to the extent that
such shares would have been added back to the reserve under the terms of the
Prior Plan. The total number of Shares reserved for issuance under the Plan
(pursuant to the previous sentence) shall be available for any one of the
following types of grants: Incentive Stock Options, Nonstatutory Stock Options,
SAR, Restricted Stock, a payment of a Performance Share in Shares, a payout of a
Performance Unit in Shares, a payout of an Other Stock-Based Award in Shares
described in Section 5 (which includes, without limitation, Deferred Stock,
purchase rights, shares of Common Stock awarded which are not subject to any
restrictions or conditions, convertible or exchangeable debentures, other rights
convertible into Shares, Incentive Awards valued by reference to the value of
securities of or the performance of a specified Subsidiary, division or
department, and settlement in cancellation of rights of any person with a vested
interest in any other plan, fund, program or arrangement that is or was
sponsored, maintained or participated in by the Company or any Parent or
Subsidiary. The number of Shares of Common Stock that are the subject of
Incentive Awards under this Plan, that are forfeited or terminated, expire
unexercised, are settled in cash in lieu of Common Stock or in a manner such
that all or some of the Shares covered by an Incentive Award are not issued to a
Grantee or are exchanged for Incentive Awards that do not involve Common Stock,
shall again immediately become available for Incentive Awards hereunder. The
Committee may from time to time adopt and observe such procedures concerning the
counting of Shares against the Plan maximum as it may deem appropriate. The
Board and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
Shares are available for issuance pursuant to Incentive Awards.
 
 
9

--------------------------------------------------------------------------------

 
 
During any period that the Company is a Publicly Held Corporation, then unless
and until the Committee determines that a particular Incentive Award granted to
a Covered Employee is not intended to comply with the Performance-Based
Exception, the following rules shall apply to grants of Incentive Awards to
Covered Employees:
 
(a)  Subject to adjustment as provided in Section 6.5, the maximum aggregate
number of Shares of Common Stock (including Stock Options, SARs, Restricted
Stock, Performance Units and Performance Shares paid out in Shares, or Other
Stock-Based Awards paid out in Shares) that may be granted or that may vest, as
applicable, in any calendar year pursuant to any Incentive Award held by any
individual Covered Employee shall be 500,000 Shares.
 
(b)  Subject to adjustment as provided in Section 6.5, the maximum aggregate
number of Shares of Common Stock with respect to which Stock Options and SARs
may be granted to any Employee during any calendar year shall be 500,000 Shares.
 
(c)  The maximum aggregate cash payout (including SARs, Performance Units and
Performance Shares paid out in cash, or Other Stock-Based Awards paid out in
cash) with respect to Incentive Awards granted in any calendar year which may be
made to any Covered Employee shall be Twenty Million dollars ($20,000,000).
 
(d)  With respect to any Stock Option or Stock Appreciation Right granted to a
Covered Employee that is canceled or repriced, the number of Shares subject to
such Stock Option or Stock Appreciation Right shall continue to count against
the maximum number of Shares that may be the subject of Stock Options or Stock
Appreciation Rights granted to such Covered Employee hereunder and, in this
regard, such maximum number shall be determined in accordance with Section
162(m) of the Code.
 
(e)  The maximum number of shares of Stock that may be delivered to Participants
and their beneficiaries with respect to Incentive Stock Options granted under
the Plan shall be 500,000 shares.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)  The limitations of subsections (a), (b), (c) and (d) above shall be
construed and administered so as to comply with the Performance-Based Exception.
 
1.5           SHARE POOL ADJUSTMENTS FOR AWARDS AND PAYOUTS.
 
The following Incentive Awards and payouts shall reduce, on a one Share for one
Share basis, the number of Shares authorized for issuance under the Share Pool:
 
(a)  Stock Option;
 
(b)  SAR (except a Tandem SAR);
 
(c)  Restricted Stock;
 
(d)  A payout of a Performance Share in Shares;
 
(e)  A payout of a Performance Unit in Shares; and
 
(f)  A payout of an Other Stock-Based Award in Shares.
 
The following transactions shall restore, on a one Share for one Share basis,
the number of Shares authorized for issuance under the Share Pool:
 
(a)  A Payout of an SAR, Tandem SAR, Restricted Stock Award, or Other
Stock-Based Award in the form of cash;
 
(b)  A cancellation, termination, expiration, forfeiture, or lapse for any
reason (with the exception of the termination of a Tandem SAR upon exercise of
the related Stock Option, or the termination of a related Stock Option upon
exercise of the corresponding Tandem SAR) of any Shares subject to an Incentive
Award; and
 
(c)  Payment of an Option Price with previously acquired Shares or by
withholding Shares which otherwise would be acquired on exercise (i.e., the
Share Pool shall be increased by the number of Shares turned in or withheld as
payment of the Option Price).
 
1.6           COMMON STOCK AVAILABLE.
 
The Common Stock available for issuance or transfer under the Plan shall be made
available from Shares now or hereafter (a) held in the treasury of the Company,
(b) authorized but unissued shares, or (c) shares to be purchased or acquired by
the Company. No fractional shares shall be issued under the Plan; payment for
fractional shares shall be made in cash.
 
1.7           PARTICIPATION
 
(a)  ELIGIBILITY. Except as otherwise specified herein, Employees, Outside
Directors and Consultants are eligible to receive any type of Incentive Award
under the Plan. The Committee shall from time to time designate those Employees,
Consultants and/or Outside Directors, if any, to be granted Incentive Awards
under the Plan, the type of Incentive Awards granted, the number of Shares,
Stock Options, rights or units, as the case may be, which shall be granted to
each such person, and any other terms or conditions relating to the Incentive
Awards as it may deem appropriate to the extent consistent with the provisions
of the Plan. A Grantee who has been granted an Incentive Award may, if otherwise
eligible, be granted additional Incentive Awards at any time.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) INCENTIVE STOCK OPTION ELIGIBILITY. No Consultant or Outside Director shall
be eligible for the grant of any Incentive Stock Option. In addition, no
Employee shall be eligible for the grant of any Incentive Stock Option who owns
or would own immediately before the grant of such Incentive Stock Option,
directly or indirectly, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company, or any
Parent or Subsidiary. This restriction does not apply if, at the time such
Incentive Stock Option is granted, the Incentive Stock Option exercise price is
at least one hundred and ten percent (110%) of the Fair Market Value on the date
of grant and the Incentive Stock Option by its terms is not exercisable after
the expiration of five (5) years from the date of grant. For the purpose of the
immediately preceding sentence, the attribution rules of Section 424(d) of the
Code shall apply for the purpose of determining an Employee's percentage
ownership in the Company or any Parent or Subsidiary. This paragraph shall be
construed consistent with the requirements of Section 422 of the Code.
 
1.8           TYPES OF INCENTIVE AWARDS
 
The types of Incentive Awards under the Plan are Stock Options, Stock
Appreciation Rights and Supplemental Payments as described in Section 2,
Restricted Stock and Supplemental Payments as described in Section 3,
Performance Units, Performance Shares and Supplemental Payments as described in
Section 4, Other Stock-Based Awards and Supplemental Payments as described in
Section 5, or any combination of the foregoing.
 
SECTION 2.
 
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
 
2.1           GRANT OF STOCK OPTIONS
 
The Committee is authorized to grant (a) Nonstatutory Stock Options toEmployees,
Consultants and/or Outside Directors and (b) Incentive Stock Options to
Employees only, in accordance with the terms and conditions of the Plan, and
with such additional terms and conditions, not inconsistent with the Plan, as
the Committee shall determine in its discretion. Successive grants may be made
to the same Grantee whether or not any Stock Option previously granted to such
person remains unexercised.
 
 
12

--------------------------------------------------------------------------------

 
 
2.2           STOCK OPTION TERMS
 
(a)  WRITTEN AGREEMENT. Each grant of a Stock Option shall be evidenced by a
written Incentive Agreement. Among its other provisions, each Incentive
Agreement shall set forth the extent to which the Grantee shall have the right
to exercise the Stock Option following termination of the Grantee's Employment.
Such provisions shall be determined in the discretion of the Committee, shall be
included in the Grantee's Incentive Agreement, and need not be uniform among all
Stock Options issued pursuant to the Plan.
 
(b)  NUMBER OF SHARES. Each Stock Option shall specify the number of Shares of
Common Stock to which it pertains.
 
(c)  EXERCISE PRICE. The exercise price per Share of Common Stock under each
Stock Option shall be determined by the Committee; provided, however, that such
exercise price shall not be less than 100% of the Fair Market Value per Share on
the date the Stock Option is granted (or 110% with respect to an Incentive Stock
Option for 10% or greater shareholders pursuant to Section 1.7(b)). Each Stock
Option shall specify the method of exercise which shall be consistent with the
requirements of Section 2.3(a).
 
(d)  TERM. In the Incentive Agreement, the Committee shall fix the term of each
Stock Option which shall be not more than ten (10) years from the date of grant
(five years for ISO grants to 10% or greater shareholders pursuant to Section
1.7(b)). In the event no term is fixed, such term shall be ten (10) years from
the date of grant.
 
(e)  EXERCISE. The Committee shall determine the time or times at which a Stock
Option may be exercised in whole or in part. Each Stock Option may specify the
required period of continuous Employment and/or the performance objectives to be
achieved before the Stock Option or portion thereof will become exercisable.
Each Stock Option, the exercise of which, or the timing of the exercise of
which, is dependent, in whole or in part, on the achievement of designated
performance objectives, may specify a minimum level of achievement in respect of
the specified performance objectives below which no Stock Options will be
exercisable and a method for determining the number of Stock Options that will
be exercisable if performance is at or above such minimum but short of full
achievement of the performance objectives. All such terms and conditions shall
be set forth in the Incentive Agreement.
 
(f)  $100,000 ANNUAL LIMIT ON INCENTIVE STOCK OPTIONS. Notwithstanding any
contrary provision in the Plan, to the extent that the aggregate Fair Market
Value (determined as of the time the Incentive Stock Option is granted) of the
Shares of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Grantee during any single calendar year
(under the Plan and any other stock option plans of the Company and its
Subsidiaries or Parent) exceeds the sum of $100,000, such Incentive Stock Option
shall be treated as a Nonstatutory Stock Option to the extent in excess of the
$100,000 limit, and not an Incentive Stock Option, but all other terms and
provisions of such Stock Option shall remain unchanged. This paragraph shall be
applied by taking Incentive Stock Options into account in the order in which
they were granted and shall be construed in accordance with Section 422(d) of
the Code. In the absence of such regulations or other authority, or if such
regulations or other authority require or permit a designation of the Options
which shall cease to constitute Incentive Stock Options, then such Incentive
Stock Options, only to the extent of such excess, shall automatically be deemed
to be Nonstatutory Stock Options but all other terms and conditions of such
Incentive Stock Options, and the corresponding Incentive Agreement, shall remain
unchanged.
 
 
13

--------------------------------------------------------------------------------

 
 
2.3           STOCK OPTION EXERCISES
 
(a)  METHOD OF EXERCISE AND PAYMENT. Stock Options shall be exercised by the
delivery of a signed written notice of exercise to the Company as of a date set
by the Company in advance of the effective date of the proposed exercise. The
notice shall set forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment for the Shares.
 
The Option Price upon exercise of any Stock Option shall be payable to the
Company in full either: (i) in cash or its equivalent, or (ii) subject to prior
approval by the Committee in its discretion, by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that the Shares which are tendered must have
been held by the Grantee for at least six (6) months prior to their tender to
satisfy the Option Price), or (iii) subject to prior approval by the Committee
in its discretion, by withholding Shares which otherwise would be acquired on
exercise having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price, or (iv) subject to prior approval by the Committee in
its discretion, by a combination of (i), (ii), and (iii) above. Any payment in
Shares of Common Stock shall be effected by the delivery of such Shares to the
Secretary of the Company, duly endorsed in blank or accompanied by stock powers
duly executed in blank, together with any other documents as the Secretary or
Committee may require from time to time.
 
The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Option), subject to applicable securities law
restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan's purpose and applicable law. A
“cashless exercise” of an Option is a procedure by which a broker provides the
funds to the Grantee to effect an Option exercise, to the extent consented to by
the Committee in its discretion. At the direction of the Grantee, the broker
will either (i) sell all of the Shares received when the Option is exercised and
pay the Grantee the proceeds of the sale (minus the Option Price, withholding
taxes and any fees due to the broker) or (ii) sell enough of the Shares received
upon exercise of the Option to cover the Option Price, withholding taxes and any
fees due the broker and deliver to the Grantee (either directly or through the
Company) a stock certificate for the remaining Shares. Dispositions to a broker
effecting a cashless exercise are not exempt under Section 16 of the Exchange
Act (if the Company is a Publicly Held Corporation). In no event will the
Committee allow the Option Price to be paid with a form of consideration,
including a loan or cashless exercise, if such form of consideration would
violate the Sarbanes-Oxley Act of 2002 as determined by the Committee in its
discretion.
 
 
14

--------------------------------------------------------------------------------

 
 
In the discretion of the Committee, an Option may be exercised by a
broker-dealer acting on behalf of the Grantee if (i) the broker-dealer has
received from the Grantee a duly endorsed Incentive Agreement evidencing such
Option and instructions signed by the Grantee requesting the Company to deliver
the shares of Common Stock subject to such Option to the broker-dealer on behalf
of the Grantee and specifying the account into which such shares should be
deposited, (ii) adequate provision has been made with respect to the payment of
any withholding taxes due upon such exercise, and (iii) the broker-dealer and
the Grantee have otherwise complied with Section 220.3(e)(4) of Regulation T, 12
CFR Part 220 (or its successor).
 
As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, Share certificates for the number of Shares purchased under the Stock
Option. Such delivery shall be effected for all purposes when the Company or a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to Grantee or other appropriate recipient.
 
Subject to Section 6.2, during the lifetime of a Grantee, each Option granted to
him shall be exercisable only by the Grantee (or his legal guardian in the event
of his Disability) or by a broker-dealer acting on his behalf pursuant to a
cashless exercise under the  foregoing provisions of this Section 2.3(a).
 
(b)  RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any grant of Stock Option or on any Shares acquired pursuant to
the exercise of a Stock Option as it may deem advisable, including, without
limitation, restrictions under (i) any stockholders' agreement, buy/sell
agreement, stockholders' agreement, right of first refusal, non-competition, and
any other agreement between the Company and any of its securities holders or
employees, (ii) any applicable federal securities laws, (iii) the requirements
of any stock exchange or market upon which such Shares are then listed and/or
traded, or (iv) any blue sky or state securities law applicable to such Shares.
Any certificate issued to evidence Shares issued upon the exercise of an
Incentive Award may bear such legends and statements as the Committee shall deem
advisable to assure compliance with federal and state laws and regulations.
 
Any Grantee or other person exercising an Incentive Award may be required by the
Committee to give a written representation that the Incentive Award and the
Shares subject to the Incentive Award will be acquired for investment and not
with a view to public distribution; provided, however, that the Committee, in
its sole discretion, may release any person receiving an Incentive Award from
any such representations either prior to or subsequent to the exercise of the
Incentive Award.
 
(c)  NOTIFICATION OF DISQUALIFYING DISPOSITION OF SHARES FROM INCENTIVE STOCK
OPTIONS. Notwithstanding any other provision of the Plan, a Grantee who disposes
of Shares of Common Stock acquired upon the exercise of an Incentive Stock
Option by a sale or exchange either (i) within two (2) years after the date of
the grant of the Incentive Stock Option under which the Shares were acquired or
(ii) within one (1) year after the transfer of such Shares to him pursuant to
exercise, shall promptly notify the Company of such disposition, the amount
realized and his adjusted basis in such Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)  PROCEEDS OF OPTION EXERCISE. The proceeds received by the Company from the
sale of Shares pursuant to Stock Options exercised under the Plan shall be used
for general corporate purposes.
 
2.4           STOCK APPRECIATION RIGHTS IN TANDEM WITH NONSTATUTORY STOCK
OPTIONS
 



(a)  GRANT. The Committee may, at the time of grant of a Nonstatutory Stock
Option, or at any time thereafter during the term of the Nonstatutory Stock
Option, grant Stock Appreciation Rights with respect to all or any portion of
the Shares of Common Stock covered by such Nonstatutory Stock Option. A Stock
Appreciation Right in tandem with a Nonstatutory Stock Option is referred to
herein as a “TANDEM SAR”.
 
(b)  GENERAL PROVISIONS. The terms and conditions of each Tandem SAR shall be
evidenced by an Incentive Agreement. The Option Price per Share of a Tandem SAR
shall be fixed in the Incentive Agreement and shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the grant date of the
Nonstatutory Stock Option to which it relates.
 
(c)  EXERCISE. A Tandem SAR may be exercised at any time the Nonstatutory Stock
Option to which it relates is then exercisable, but only to the extent such
Nonstatutory Stock Option is exercisable, and shall otherwise be subject to the
conditions applicable to such Nonstatutory Stock Option. When a Tandem SAR is
exercised, the Nonstatutory Stock Option to which it relates shall terminate to
the extent of the number of Shares with respect to which the Tandem SAR is
exercised. Similarly, when a Nonstatutory Stock Option is exercised, the Tandem
SARs relating to the Shares covered by such Nonstatutory Stock Option exercise
shall terminate. Any Tandem SAR which is outstanding on the last day of the term
of the related Nonstatutory Stock Option shall be automatically exercised on
such date for cash, without the need for any action by the Grantee, to the
extent of any Appreciation.
 
(d)  SETTLEMENT. Upon exercise of a Tandem SAR, the holder shall receive, for
each Share with respect to which the Tandem SAR is exercised, an amount equal to
the Appreciation. The Appreciation shall be payable in cash, Common Stock, or a
combination of both, as specified in the Incentive Agreement (or in the
discretion of the Committee if not so specified). The Appreciation shall be paid
within 30 calendar days of the exercise of the Tandem SAR. The number of Shares
of Common Stock which shall be issuable upon exercise of a Tandem SAR shall be
determined by dividing (1) by (2), where (1) is the number of Shares as to which
the Tandem SAR is exercised multiplied by the Appreciation in such shares and
(2) is the Fair Market Value of a Share on the exercise date.
 
 
16

--------------------------------------------------------------------------------

 
 
2.5           STOCK APPRECIATION RIGHTS INDEPENDENT OF NONSTATUTORY STOCK
OPTIONS
 



(a)  GRANT. The Committee may grant Stock Appreciation Rights independent of
Nonstatutory Stock Options (“INDEPENDENT SARS”).
 
(b)  GENERAL PROVISIONS. The terms and conditions of each Independent SAR shall
be evidenced by an Incentive Agreement. The exercise price per share of Common
Stock shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share of Common Stock on the date of grant of the Independent SAR. The term
of an Independent SAR shall be determined by the Committee.
 
(c)  EXERCISE. Independent SARs shall be exercisable at such time and subject to
such terms and conditions as the Committee shall specify in the Incentive
Agreement for the Independent SAR grant.
 
(d) SETTLEMENT. Upon exercise of an Independent SAR, the holder shall receive,
for each Share specified in the Independent SAR grant, an amount equal to the
Spread. The Spread shall be payable in cash, Common Stock, or a combination of
both, in the discretion of the Committee or as specified in the Incentive
Agreement. The Spread shall be paid within 30 calendar days of the exercise of
the Independent SAR. The number of Shares of Common Stock which shall be
issuable upon exercise of an Independent SAR shall be determined by dividing (1)
by (2), where (1) is the number of Shares as to which the Independent SAR is
exercised multiplied by the Spread in such Shares and (2) is the Fair Market
Value of a Share on the exercise date.
 
2.6      Reload Options.
 
At the discretion of the Committee, the Grantee may be granted under an
Incentive Agreement, replacement Stock Options under the Plan that permit the
Grantee to purchase an additional number of Shares equal to the number of
previously owned Shares surrendered by the Grantee to pay for all or a portion
of the Option Price upon exercise of his Stock Options. The terms and conditions
of such replacement Stock Options shall be set forth in the Incentive Agreement.
 
2.7           SUPPLEMENTAL PAYMENT ON EXERCISE OF NONSTATUTORY STOCKOPTIONS OR
STOCK APPRECIATION RIGHTS.
 
The Committee, either at the time of grant or as of the time of exercise of any
Nonstatutory Stock Option or Stock Appreciation Right, may provide in the
Incentive Agreement for a Supplemental Payment by the Company to the Grantee
with respect to the exercise of any Nonstatutory Stock Option or Stock
Appreciation Right. The Supplemental Payment shall be in the amount specified by
the Committee, which amount shall not exceed the amount necessary to pay the
federal and state income tax payable with respect to both the exercise of the
Nonstatutory Stock Option and/or Stock Appreciation Right and the receipt of the
Supplemental Payment, assuming the holder is taxed at either the maximum
effective income tax rate applicable thereto or at a lower tax rate as deemed
appropriate by the Committee. The Committee shall have the discretion to grant
Supplemental Payments that are payable solely in cash or Supplemental Payments
that are payable in cash, Common Stock, or a combination of both, as determined
by the Committee at the time of payment.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 3.
 
RESTRICTED STOCK
 
3.1           AWARD OF RESTRICTED STOCK
 
(a)  GRANT. In consideration of the performance of Employment by any Grantee who
is an Employee, Consultant or Outside Director, Shares of Restricted Stock may
be awarded under the Plan by the Committee with such restrictions during the
Restriction Period as the Committee may designate in its discretion, any of
which restrictions may differ with respect to each particular Grantee.
Restricted Stock shall be awarded for no additional consideration or such
additional consideration as the Committee may determine, which consideration may
be less than, equal to or more than the Fair Market Value of the shares of
Restricted Stock on the grant date. The terms and conditions of each grant of
Restricted Stock shall be evidenced by an Incentive Agreement.
 
(b) IMMEDIATE TRANSFER WITHOUT IMMEDIATE DELIVERY OF RESTRICTED STOCK. Unless
otherwise specified in the Grantee's Incentive Agreement, each Restricted Stock
Award shall constitute an immediate transfer of the record and beneficial
ownership of the Shares of Restricted Stock to the Grantee in consideration of
the performance of services as an Employee, Consultant or Outside Director, as
applicable, entitling such Grantee to all voting and other ownership rights in
such Shares.
 
As specified in the Incentive Agreement, a Restricted Stock Award may limit the
Grantee's dividend rights during the Restriction Period in which the shares of
Restricted Stock are subject to a ”substantial risk of forfeiture” (within the
meaning given to such term under Code Section 83) and restrictions on transfer.
In the Incentive Agreement, the Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Shares of Restricted Stock
granted to a Covered Employee, if applicable, is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Shares of Restricted Stock, such that the dividends and/or the
Shares of Restricted Stock maintain eligibility for the Performance-Based
Exception. In the event that any dividend constitutes a derivative security or
an equity security pursuant to the rules under Section 16 of the Exchange Act,
if applicable, such dividend shall be subject to a vesting period equal to the
remaining vesting period of the Shares of Restricted Stock with respect to which
the dividend is paid.
 
Shares awarded pursuant to a grant of Restricted Stock may be issued in the name
of the Grantee and held, together with a stock power endorsed in blank, by the
Committee or Company (or their delegates) or in trust or in escrow pursuant to
an agreement satisfactory to the Committee, as determined by the Committee,
until such time as the restrictions on transfer have expired. All such terms and
conditions shall be set forth in the particular Grantee's Incentive Agreement.
The Company or Committee (or their delegates) shall issue to the Grantee a
receipt evidencing the certificates held by it which are registered in the name
of the Grantee.
 
 
18

--------------------------------------------------------------------------------

 
 
3.2           RESTRICTIONS
 
(a) FORFEITURE OF RESTRICTED STOCK. Restricted Stock awarded to a Grantee may be
subject to the following restrictions until the expiration of the Restriction
Period: (i) a restriction that constitutes a “substantial risk of forfeiture”
(as defined in Code Section 83), or a restriction on transferability; (ii)
unless otherwise specified by the Committee in the Incentive Agreement, the
Restricted Stock that is subject to restrictions which are not satisfied shall
be forfeited and all rights of the Grantee to such Shares shall terminate; and
(iii) any other restrictions that the Committee determines in advance are
appropriate, including, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee. Any
such restrictions shall be set forth in the particular Grantee's Incentive
Agreement.
 
(b) ISSUANCE OF CERTIFICATES. Reasonably promptly after the date of grant with
respect to Shares of Restricted Stock, the Company shall cause to be issued a
stock certificate, registered in the name of the Grantee to whom such Shares of
Restricted Stock were granted, evidencing such Shares; provided, however, that
the Company shall not cause to be issued such a stock certificate unless it has
received a stock power duly endorsed in blank with respect to such Shares. Each
such stock certificate shall bear the following legend or any other legend
approved by the Company:
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE INX INC.
INCENTIVE PLAN AND AN INCENTIVE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED
OWNER OF SUCH SHARES AND INX INC. A COPY OF THE PLAN AND INCENTIVE AGREEMENT ARE
ON FILE IN THE CORPORATE OFFICES OF INX INC.
 
Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock until such Shares vest pursuant to the terms of the Incentive
Agreement.
 
(c) REMOVAL OF RESTRICTIONS. The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in applicable law or another change in
circumstance arising after the grant date of the Restricted Stock, such action
is appropriate.
 
 
19

--------------------------------------------------------------------------------

 
 
3.3           DELIVERY OF SHARES OF COMMON STOCK
 
Subject to withholding taxes under Section 7.3 and to the terms of the Incentive
Agreement, a stock certificate evidencing the Shares of Restricted Stock with
respect to which the restrictions in the Incentive Agreement have been satisfied
shall be delivered to the Grantee or other appropriate recipient free of
restrictions. Such delivery shall be effected for all purposes when the Company
shall have deposited such certificate in the United States mail, addressed to
the Grantee or other appropriate recipient.
 
3.4           SUPPLEMENTAL PAYMENT ON VESTING OF RESTRICTED STOCK
 
The Committee, either at the time of grant or vesting of Restricted Stock, may
provide for a Supplemental Payment by the Company to the holder in an amount
specified by the Committee, which amount shall not exceed the amount necessary
to pay the federal and state income tax payable with respect to both the vesting
of the Restricted Stock and receipt of the Supplemental Payment, assuming the
Grantee is taxed at either the maximum effective income tax rate applicable
thereto or at a lower tax rate as deemed appropriate by the Committee. The
Committee shall have the discretion to grant Supplemental Payments that are
payable solely in cash or Supplemental Payments that are payable in cash, Common
Stock, or a combination of both, as determined by the Committee at the time of
payment.
 
SECTION 4.
 
PERFORMANCE UNITS AND PERFORMANCE SHARES
 
4.1           PERFORMANCE BASED AWARDS
 
(a)  GRANT. The Committee is authorized to grant Performance-Based Awards
consisting of Performance Units and Performance Shares to selected Grantees who
are Employees, Outside Directors or Consultants. Each grant of Performance Units
and/or Performance Shares shall be evidenced by an Incentive Agreement in such
amounts and upon such terms as shall be determined by the Committee. The
Committee may make grants of Performance Units or Performance Shares in such a
manner that more than one Performance Period is in progress concurrently. For
each Performance Period, the Committee shall establish the number of Performance
Units or Performance Shares and their contingent values which may vary depending
on the degree to which performance criteria established by the Committee are
met.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)  PERFORMANCE CRITERIA. The Committee may establish performance goals
applicable to Performance-Based Awards based upon criteria in one or more of the
following categories: (i) performance of the Company as a whole, (ii)
performance of a segment of the Company's business, and (iii) individual
performance. Performance criteria for the Company shall relate to the
achievement of predetermined financial objectives for the Company and its
Subsidiaries on a consolidated basis. Performance criteria for a segment of the
Company's business shall relate to the achievement of financial and operating
objectives of the segment for which the participant is accountable. Examples of
performance criteria shall include (but are not limited to) pre-tax or after-tax
profit levels, including: earnings per share, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization, net
operating profits after tax, and net income; total stockholder return; return on
assets, equity, capital or investment; cash flow and cash flow return on
investment; economic value added and economic profit; growth in earnings per
share; levels of operating expense and maintenance expense or measures of
customer satisfaction and customer service as determined from time to time
including the relative improvement therein. Individual performance criteria
shall relate to a participants overall performance, taking into account, among
other measures of performance, the attainment of individual goals and
objectives. The performance goals may differ among participants.
 
(c)  MODIFICATION. If the Committee determines, in its discretion exercised in
good faith, that the established performance measures or objectives are no
longer suitable to the Company's objectives because of a change in the Company's
business, operations, corporate structure, capital structure, or other
conditions the Committee deems to be appropriate, the Committee may modify the
performance measures and objectives to the extent it considers such modification
to be necessary. The Committee shall not permit any such modification that would
cause the Performance-Based Awards to fail to qualify for the Performance-Based
Exception, if applicable.
 
(d)  PAYMENT. The basis for payment of Performance-Based Awards for a given
Performance Period shall be the achievement of those performance objectives
determined by the Committee at the beginning of the Performance Period as
specified in the Grantee's Incentive Agreement. If minimum performance is not
achieved for a Performance Period, no payment shall be made and all contingent
rights shall cease. If minimum performance is achieved or exceeded, the number
of Performance-Based Awards may be based on the degree to which actual
performance exceeded the pre-established minimum performance standards. The
amount of payment shall be determined by multiplying the number of
Performance-Based Awards granted at the beginning of the Performance Period
times the final Performance Award value. Payments shall be made, in the
discretion of the Committee as specified in the Incentive Agreement.
 
(e)  SPECIAL RULE FOR COVERED EMPLOYEES. No later than the ninetieth (90th) day
following the beginning of a Performance Period (or twenty-five percent (25%) of
the Performance Period) the Committee shall establish performance goals as
described in Section 4.1 applicable to Performance-Based Awards awarded to
Covered Employees in such a manner as shall permit payments with respect thereto
to qualify for the Performance-Based Exception, if applicable. If a Performance
Award granted to a Covered Employee is intended to comply with the
Performance-Based Exception, the Committee in establishing performance goals
shall comply with Treasury Regulation Section l.162-27(e)(2) (or its successor).
As soon as practicable following the Company's determination of the Company's
financial results for any Performance Period, the Committee shall certify in
writing: (i) whether the Company achieved its minimum performance for the
objectives for the Performance Period, (ii) the extent to which the Company
achieved its performance objectives for the Performance Period, (iii) any other
terms that are material to the grant of Performance-Based Awards, and (iv) the
calculation of the payments, if any, to be paid to each Grantee for the
Performance Period.
 
 
21

--------------------------------------------------------------------------------

 
 
4.2           SUPPLEMENTAL PAYMENT ON VESTING OF PERFORMANCE UNITS OR
PERFORMANCE SHARES
 
The Committee, either at the time of grant or at the time of vesting of
Performance Units or Performance Shares, may provide for a Supplemental Payment
by the Company to the Grantee in an amount specified by the Committee, which
amount shall not exceed the amount necessary to pay the federal and state income
tax payable with respect to both the vesting of such Performance Units or
Performance Shares and receipt of the Supplemental Payment, assuming the Grantee
is taxed at either the maximum effective income tax rate applicable thereto or
at a lower tax rate as seemed appropriate by the Committee. The Committee shall
have the discretion to grant Supplemental Payments that are payable in cash,
Common Stock, or a combination of both, as determined by the Committee at the
time of payment.
 
SECTION 5.
 
OTHER STOCK-BASED AWARDS
 
5.1           GRANT OF OTHER STOCK-BASED AWARDS
 
Other Stock-Based Awards may be awarded by the Committee to selected Grantees
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise related to, Shares of Common Stock, as deemed by the Committee to
be consistent with the purposes of the Plan and the goals of the Company. Other
types of Stock-Based Awards include, without limitation, Deferred Stock,
purchase rights, Shares of Common Stock awarded which are not subject to any
restrictions or conditions, convertible or exchangeable debentures, other rights
convertible into Shares, Incentive Awards valued by reference to the value of
securities of or the performance of a specified Subsidiary, division or
department, and settlement in cancellation of rights of any person with a vested
interest in any other plan, fund, program or arrangement that is or was
sponsored, maintained or participated in by the Company or any Parent or
Subsidiary. As is the case with other Incentive Awards, Other Stock-Based Awards
may be awarded either alone or in addition to or in tandem with any other
Incentive Awards.
 
5.2           OTHER STOCK-BASED AWARD TERMS
 
(a)  WRITTEN AGREEMENT. The terms and conditions of each grant of an Other
Stock-Based Award shall be evidenced by an Incentive Agreement.
 
(b)  PURCHASE PRICE. Except to the extent that an Other Stock-Based Award is
granted in substitution for an outstanding Incentive Award or is delivered upon
exercise of a Stock Option, the amount of consideration required to be received
by the Company shall be either (i) no consideration other than services actually
rendered (in the case of authorized and unissued shares) or to be rendered, or
(ii) in the case of an Other Stock-Based Award in the nature of a purchase
right, consideration (other than services rendered or to be rendered) at least
equal to 50% of the Fair Market Value of the Shares covered by such grant on the
date of grant (or such percentage higher than 50% that is required by any
applicable tax or securities law).
 
 
22

--------------------------------------------------------------------------------

 
 
(c)  PERFORMANCE CRITERIA AND OTHER TERMS. In its discretion, the Committee may
specify such criteria, periods or goals for vesting in Other Stock-Based Awards
and payment thereof to the Grantee as it shall determine; and the extent to
which such criteria, periods or goals have been met shall be determined by the
Committee. All terms and conditions of Other Stock-Based Awards shall be
determined by the Committee and set forth in the Incentive Agreement. The
Committee may also provide for a Supplemental Payment similar to such payment as
described in Section 4.2.
 
(d)  PAYMENT. Other Stock-Based Awards may be paid in Shares of Common Stock or
other consideration related to such Shares, in a single payment or in
installments on such dates as determined by the Committee, all as specified in
the Incentive Agreement.
 
(e)  DIVIDENDS. The Grantee of an Other Stock-Based Award shall be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of Shares covered by the Other Stock-Based Award only
to the extent as determined by the Committee and set forth in the Incentive
Agreement. The Committee may also provide in the Incentive Agreement that such
amounts (if any) shall be deemed to have been reinvested in additional Shares of
Common Stock.
 
SECTION 6.
 
PROVISIONS RELATING TO PLAN PARTICIPATION
 
6.1           PLAN CONDITIONS
 
(a)  INCENTIVE AGREEMENT. Each Grantee to whom an Incentive Award is granted
shall be required to enter into an Incentive Agreement with the Company, in such
a form as is provided by the Committee. The Incentive Agreement shall contain
specific terms as determined by the Committee, in its discretion, with respect
to the Grantee's particular Incentive Award. Such terms need not be uniform
among all Grantees or any similarly-situated Grantees. The Incentive Agreement
may include, without limitation, vesting, forfeiture and other provisions
particular to the particular Grantee's Incentive Award, as well as, for example,
provisions to the effect that the Grantee (i) shall not disclose any
confidential information acquired during Employment with the Company, (ii) shall
abide by all the terms and conditions of the Plan and such other terms and
conditions as may be imposed by the Committee, (iii) shall not interfere with
the employment or other service of any employee, (iv) shall not compete with the
Company or become involved in a conflict of interest with the interests of the
Company, (v) shall forfeit an Incentive Award if terminated for Cause, (vi)
shall not be permitted to make an election under Section 83(b) of the Code when
applicable, and (vii) shall be subject to any other agreement between the
Grantee and the Company regarding Shares that may be acquired under an Incentive
Award including, without limitation, a stockholders' agreement or other
agreement restricting the transferability of Shares by Grantee. An Incentive
Agreement shall include such terms and conditions as are determined by the
Committee, in its discretion, to be appropriate with respect to any individual
Grantee. The Incentive Agreement shall be signed by the Grantee to whom the
Incentive Award is made and by an Authorized Officer.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)  NO RIGHT TO EMPLOYMENT. Nothing in the Plan or any instrument executed
pursuant to the Plan shall create any Employment rights (including without
limitation, rights to continued Employment) in any Grantee or affect the right
of the Company to terminate the Employment of any Grantee at any time without
regard to the existence of the Plan.
 
(c) SECURITIES REQUIREMENTS. The Company shall be under no obligation to effect
the registration pursuant to the Securities Act of 1933 of any Shares of Common
Stock to be issued hereunder or to effect similar compliance under any state
laws. Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing Shares
pursuant to the Plan unless and until the Company is advised by its counsel that
the issuance and delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authorities, and the requirements
of any securities exchange on which Shares are traded. The Committee may
require, as a condition of the issuance and delivery of certificates evidencing
Shares of Common Stock pursuant to the terms hereof, that the recipient of such
Shares make such covenants, agreements and representations, and that such
certificates bear such legends, as the Committee, in its discretion, deems
necessary or desirable.
 
If the Shares issuable on exercise of an Incentive Award are not registered
under the Securities Act of 1933, the Company may imprint on the certificate for
such Shares the following legend or any other legend which counsel for the
Company considers necessary or advisable to comply with the Securities Act of
1933:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION, IN
FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION, THAT REGISTRATION IS NOT
REQUIRED FOR SUCH SALE OR TRANSFER.
 
6.2           TRANSFERABILITY
 
Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined by Section 414(p) of the
Code); provided, however, only with respect to Incentive Awards consisting of
Nonstatutory Stock Options, the Committee may, in its discretion, authorize all
or a portion of the Nonstatutory Stock Options to be granted on terms which
permit transfer by the Grantee to (i) the members of the Grantee's Immediate
Family, (ii) a trust or trusts for the exclusive benefit of such Immediate
Family, (iii) a partnership in which such members of such Immediate Family are
the only partners, or (iv) any other entity owned solely by members of the
Immediate Family; provided that (A) there may be no consideration for any such
transfer, (B) the Incentive Agreement pursuant to which such Nonstatutory Stock
Options are granted must be approved by the Committee, and must expressly
provide for transferability in a manner consistent with this Section 6.2, and
(C) subsequent transfers of transferred Nonstatutory Stock Options shall be
prohibited except in accordance with clauses (a) and (b) (above) of this
sentence. Following any permitted transfer, the Nonstatutory Stock Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term “Grantee” shall be deemed
to refer to the transferee. The events of termination of employment, as set out
in Section 6.6 and in the Incentive Agreement, shall continue to be applied with
respect to the original Grantee, and the Incentive Award shall be exercisable by
the transferee only to the extent, and for the periods, specified in the
Incentive Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Nonstatutory Stock Option hereunder, the original Grantee shall
remain subject to withholding taxes upon exercise. In addition, the Company and
the Committee shall have no obligation to provide any notices to any Grantee or
transferee thereof, including, for example, notice of the expiration of an
Incentive Award following the original Grantee's termination of employment.
 
No transfer by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Committee has been furnished with a
copy of the deceased Grantee's enforceable will or such other evidence as the
Committee deems necessary to establish the validity of the transfer. Any
attempted transfer in violation of this Section 6.2 shall be void and
ineffective. All determinations under this Section 6.2 shall be made by the
Committee in its discretion.
 
6.3           RIGHTS AS A STOCKHOLDER
 
(a)  NO STOCKHOLDER RIGHTS. Except as otherwise provided in Section 3.1(b) for
grants of Restricted Stock, a Grantee of an Incentive Award (or a permitted
transferee of such Grantee) shall have no rights as a stockholder with respect
to any Shares of Common Stock until the issuance of a stock certificate for such
Shares.
 
(b) REPRESENTATION OF OWNERSHIP. In the case of the exercise of an Incentive
Award by a person or estate acquiring the right to exercise such Incentive Award
by reason of the death or Disability of a Grantee, the Committee may require
reasonable evidence as to the ownership of such Incentive Award or the authority
of such person and may require such consents and releases of taxing authorities
as the Committee may deem advisable.
 
 
25

--------------------------------------------------------------------------------

 
 
6.4           LISTING AND REGISTRATION OF SHARES OF COMMON STOCK
 
The exercise of any Incentive Award granted hereunder shall only be effective at
such time as counsel to the Company shall have determined that the issuance and
delivery of Shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authorities and the
requirements of any securities exchange on which Shares of Common Stock are
traded. The Committee may, in its discretion, defer the effectiveness of any
exercise of an Incentive Award in order to allow the issuance of Shares of
Common Stock to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. The Committee shall inform the Grantee in writing of its
decision to defer the effectiveness of the exercise of an Incentive Award.
During the period that the effectiveness of the exercise of an Incentive Award
has been deferred, the Grantee may, by written notice to the Committee, withdraw
such exercise and obtain the refund of any amount paid with respect thereto.
 
6.5           CHANGE IN STOCK AND ADJUSTMENTS
 
(a)  CHANGES IN LAW OR CIRCUMSTANCES. Subject to Section 6.7 (which only applies
in the event of a Change of Control), in the event of any change in applicable
laws or any change in circumstances which results in or would result in any
dilution of the rights granted under the Plan, or which otherwise warrants
equitable adjustment because it interferes with the intended operation of the
Plan, then, if the Committee should determine, in its absolute discretion, that
such change equitably requires an adjustment in the number or kind of shares of
stock or other securities or property theretofore subject, or which may become
subject, to issuance or transfer under the Plan or in the terms and conditions
of outstanding Incentive Awards, such adjustment shall be made in accordance
with such determination. Such adjustments may include changes with respect to
(i) the aggregate number of Shares that may be issued under the Plan, (ii) the
number of Shares subject to Incentive Awards, and (iii) the price per Share for
outstanding Incentive Awards. Any adjustment under this paragraph of an
outstanding Incentive Stock Option shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code unless otherwise agreed to by the Grantee in writing. The Committee shall
give notice to each applicable Grantee of such adjustment which shall be
effective and binding.  However, in no event shall this paragraph (a) be
construed to permit a modification (including a replacement) of an Option or SAR
if such modification either: (A) would result in accelerated recognition of
income or imposition of additional tax under Section 409Aof the Code; or (B)
would cause the Option or SAR subject to the modification (or cause a
replacement Option or SAR) to be subject to Section 409A of the Code, provided
that the restriction of this clause (B) shall not apply to any Option or SAR
that, at the time it is granted or otherwise, is designated as being deferred
compensation subject to Section 409A of the Code.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)  EXERCISE OF CORPORATE POWERS. The existence of the Plan or outstanding
Incentive Awards hereunder shall not affect in any way the  right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company's capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding whether of a
similar character or otherwise.
 
(c)  RECAPITALIZATION OF THE COMPANY. Subject to Section 6.7 (which only applies
in the event of a Change in Control), if while there are Incentive Awards
outstanding, the Company shall effect any subdivision or consolidation of Shares
of Common Stock or other capital readjustment, the payment of a stock dividend,
stock split, combination of Shares, recapitalization or other increase or
reduction in the number of Shares outstanding, without receiving compensation
therefor in money, services or property, then the number of Shares available
under the Plan and the number of Incentive Awards which may thereafter be
exercised shall (i) in the event of an increase in the number of Shares
outstanding, be proportionately increased and the Fair Market Value of the
Incentive Awards awarded shall be proportionately reduced; and (ii) in the event
of a reduction in the number of Shares outstanding, be proportionately reduced,
and the Fair Market Value of the Incentive Awards awarded shall be
proportionately increased. The Committee shall take such action and whatever
other action it deems appropriate, in its discretion, so that the value of each
outstanding Incentive Award to the Grantee shall not be adversely affected by a
corporate event described in this subsection (c).
 
(d)  ISSUE OF COMMON STOCK BY THE COMPANY. Except as hereinabove expressly
provided in this Section 6.5 and subject to Section 6.7 in the event of a Change
in Control, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of, or Fair Market Value of, any Incentive Awards then
outstanding under previously granted Incentive Awards; provided, however, in
such event, outstanding Shares of Restricted Stock shall be treated the same as
outstanding unrestricted Shares of Common Stock.
 
(e)  ASSUMPTION UNDER THE PLAN OF OUTSTANDING STOCK OPTIONS.  Notwithstanding
any other provision of the Plan, the Committee, in its absolute discretion, may
authorize the assumption and continuation under the Plan of outstanding and
unexercised stock options or other types of stock-based incentive awards that
were granted under a stock option plan (or other type of stock incentive plan or
agreement) that is or was maintained by a newly acquired or currently owned
corporation or other entity that was merged into, restructured, or consolidated
with, or whose stock or assets were acquired by, the Company or a Subsidiary of
the Company as the surviving corporation. Any such action shall be upon such
terms and conditions as the Committee, in its discretion, may deem appropriate,
including provisions to preserve the holder's rights under the previously
granted and unexercised stock option or other stock-based incentive award, such
as, for example, retaining an existing exercise price under an outstanding stock
option. Any such assumption and continuation of any such previously granted and
unexercised incentive award shall be treated as an outstanding Incentive Award
under the Plan and shall thus count against the number of Shares reserved for
issuance pursuant to Section 1.4. In addition, any Shares issued by the Company
through the assumption or substitution or exchange of outstanding grants from an
acquired company shall reduce the Shares available for grants under Section 1.4.
 
 
27

--------------------------------------------------------------------------------

 
 
(f)  ASSUMPTION OF INCENTIVE AWARDS BY A SUCCESSOR. Subject to the accelerated
vesting and other provisions of Section 6.7 that apply in the event of a Change
in Control, in the event of a Corporate Event (defined below), each Grantee
shall be entitled to receive, in lieu of the number of Shares subject to
Incentive Awards, such shares of capital stock or other securities or property
as may be issuable or payable with respect to or in exchange for the number of
Shares which Grantee would have received had he exercised the Incentive Award
immediately prior to such Corporate Event, together with any adjustments
(including, without limitation, adjustments to the Option Price and the number
of Shares issuable on exercise of outstanding Stock Options). For this purpose,
Shares of Restricted Stock shall be treated the same as unrestricted outstanding
Shares of Common Stock. A “Corporate Event” means any of the following: (i) a
dissolution or liquidation of the Company, (ii) a sale of all or substantially
all of the Company's assets, or (iii) a merger, consolidation or combination
involving the Company (other than a merger, consolidation or combination (A) in
which the Company is the continuing or surviving corporation and (B) which does
not result in the outstanding Shares being converted into or exchanged for
different securities, cash or other property, or any combination thereof). The
Committee shall take whatever other action it deems appropriate to preserve the
rights of Grantees holding outstanding Incentive Awards.
 
Notwithstanding the previous paragraph of this Section 6.5(f), but subject to
the accelerated vesting and other provisions of Section 6.7 that apply in the
event of a Change in Control, the Committee, in its discretion, if it determines
that such action is in the best interests of the Company, shall have the right
and power to:
 
(i)  cancel, effective immediately prior to the occurrence of the Corporate
Event, each outstanding Incentive Award (whether or not then exercisable) and,
in full consideration of such cancellation, pay to the Grantee an amount in cash
equal to the excess of (A) the value, as determined by the Committee, of the
property (including cash) received by the holders of Common Stock as a result of
such Corporate Event over (B) the exercise price of such Incentive Award, if
any; provided, however, this subsection (i) shall be inapplicable to an
Incentive Award granted within six (6) months before the occurrence of the
Corporate Event but only if the Grantee is an Insider and such disposition is
not exempt under Rule 16b-3 (or other rules preventing liability of the Insider
under Section 16(b) of the Exchange Act) and, in that event, the provisions
hereof shall be applicable to such Incentive Award after the expiration of six
(6) months from the date of grant; or
 
(ii)  provide for the exchange of each Incentive Award outstanding immediately
prior to such Corporate Event (whether or not then exercisable) for another
award with respect to the Common Stock or other property for which such
Incentive Award is exchangeable and, incident thereto, make an equitable
adjustment as determined by the Committee, in its discretion, in the exercise
price of the Incentive Award, if any, or in the number of Shares or amount of
property (including cash) subject to the Incentive Award.
 
 
28

--------------------------------------------------------------------------------

 
 
The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this subsection (f).
 
(g)  SUBSTITUTE AWARDS. Incentive Awards granted under the Plan may, at the
discretion of the Committee, be granted in substitution or exchange for, any
other award granted under another plan of the Company or any Subsidiary of the
Company. Such substitution and exchange may be granted at any time. If an
Incentive Award is granted in substitution or exchange for another award under
another plan of the Company or a plan of a Subsidiary, the Committee shall
require the surrender of such other award. Any Shares issued by the Company
through substitution or exchange of outstanding grants under this Section 6.5(g)
shall reduce the Shares available for grants under Section 1.4.
 
6.6           TERMINATION OF EMPLOYMENT, DEATH, DISABILITY AND RETIREMENT
 
(a)  TERMINATION OF EMPLOYMENT. Unless otherwise expressly provided in the
Grantee's Incentive Agreement, if the Grantee's Employment is terminated for any
reason other than due to his death, Disability, Retirement or for Cause, any
non-vested portion of any Stock Option or other applicable Incentive Award at
the time of such termination shall automatically expire and terminate and no
further vesting shall occur after the termination date. In such event, except as
otherwise expressly provided in his Incentive Agreement, the Grantee shall be
entitled to exercise his rights only with respect to the portion of the
Incentive Award that was vested as of his termination of Employment date for a
period that shall end on the earlier of (i) the expiration date set forth in the
Incentive Agreement or (ii) ninety (90) days (not exceeding 3 months in the case
of a statutory stock option) after the date of his termination of Employment.
 
(b)  TERMINATION OF EMPLOYMENT FOR CAUSE. Unless otherwise expressly provided in
the Grantee's Incentive Agreement, in the event of the termination of a
Grantee's Employment for Cause, all vested and non-vested Stock Options and
other Incentive Awards granted to such Grantee shall immediately expire, and
shall not be exercisable to any extent, as of 12:01 a.m. (CST) on the date of
such termination of Employment.
 
(c)  RETIREMENT. Unless otherwise expressly provided in the Grantee's Incentive
Agreement, upon the termination of Employment due to the Retirement of any
Employee who is a Grantee:
 
(i) any non-vested portion of any outstanding Option or other Incentive Award
shall immediately terminate and no further vesting shall occur; and
 
(ii) any vested Option or other Incentive Award shall expire on the earlier of
(A) the expiration date set forth in the Incentive Agreement for such Incentive
Award; or (B) the expiration of (1) six months after the date of his termination
of Employment due to Retirement in the case of any Incentive Award other than an
Incentive Stock Option or (2) three months after his termination date in the
case of an Incentive Stock Option.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)  DISABILITY OR DEATH. Unless otherwise expressly provided in the Grantee's
Incentive Agreement, upon termination of Employment as a result of the Grantee's
Disability or death:
 
(i) any nonvested portion of any outstanding Option or other applicable
Incentive Award shall immediately terminate upon termination of Employment and
no further vesting shall occur; and
 
(ii) any vested Incentive Award shall expire on the earlier of either (A) the
expiration date set forth in the Incentive Agreement or (B) the one year
anniversary date of the Grantee's termination of Employment date.
 
In the case of any vested Incentive Stock Option held by an Employee following
termination of Employment, notwithstanding the definition of “Disability” in
Section 1.2, whether the Employee has incurred a “Disability” for purposes of
determining the length of the Option exercise period following termination of
Employment under this  paragraph (d) shall be determined by reference to Section
22(e)(3) of the Code to the extent required by Section 422(c)(6) of the Code.
The Committee shall determine whether a Disability for purposes of this
subsection (d) has occurred.
 
(e)  CONTINUATION. Subject to the conditions and limitations of the Plan and
applicable law and regulation in the event that a Grantee ceases to be an
Employee, Outside Director or Consultant, as applicable, for whatever reason,
the Committee and Grantee may mutually agree with respect to any outstanding
Option or other Incentive Award then held by the Grantee (i) for an acceleration
or other adjustment in any vesting schedule applicable to the Incentive Award,
(ii) for a continuation of the exercise period following termination for a
longer period than is otherwise provided under such Incentive Award, or (iii) to
any other change in the terms and conditions of the Incentive Award. In the
event of any such change to an outstanding Incentive Award, a written amendment
to the Grantee's Incentive Agreement shall be required.
 
6.7           CHANGE IN CONTROL
 
Notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below), the following actions shall automatically occur as
of the day immediately preceding the Change in Control date unless expressly
provided otherwise in the Grantee's Incentive Agreement:
 
(a)  all of the Stock Options and Stock Appreciation Rights then outstanding
shall become 100% vested and immediately and fully exercisable;
 
 
30

--------------------------------------------------------------------------------

 
 
(b)  all of the restrictions and conditions of any Restricted Stock and any
Other Stock-Based Awards then outstanding shall be deemed satisfied, and the
Restriction Period with respect thereto shall be deemed to have expired, and
thus each such Incentive Award shall become free of all restrictions and fully
vested; and
 
(c)  all of the Performance Shares, Performance Units and any Other Stock-Based
Awards shall become fully vested, deemed earned in full, and promptly paid
within thirty (30) days to the affected Grantees without regard to payment
schedules and notwithstanding that the applicable performance cycle, retention
cycle or other restrictions and conditions have not been completed or satisfied.
 
Notwithstanding any other provision of this Plan, unless otherwise expressly
provided in the Grantee's Incentive Agreement, the provisions of this Section
6.7 may not be terminated, amended, or modified to adversely affect any
Incentive Award theretofore granted under the Plan without the prior written
consent of the Grantee with respect to his outstanding Incentive Awards subject,
however, to the last paragraph of this Section 6.7.
 
For all purposes of this Plan, a  “CHANGE IN CONTROL ‘ of the Companymeans the
occurrence of any one or more of the following events:
 
(a)  The acquisition by any individual, entity or group (within the meaning of
14(d)(2) of the Exchange Act (a “PERSON ‘)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company
(the  “OUTSTANDING COMPANY STOCK”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “OUTSTANDING COMPANY VOTING SECURITIES”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company or any Subsidiary, (ii)
any acquisition by the Company or any Subsidiary or by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary, or
(iii) any acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar business combination involving the Company
(a  “MERGER”), if, following such Merger, the conditions described in clauses
(i) and (ii) Section 6.7(c) (below) are satisfied;
 
(b)  Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (“INCUMBENT BOARD”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
 
 
31

--------------------------------------------------------------------------------

 
 
(c)  Approval by the shareholders of the Company of a Merger, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than 50% of the common stock of the corporation resulting
from such Merger in substantially the same proportions as their ownership of
Outstanding Company Voting Securities immediately prior to such Merger and (ii)
at least a majority of the members of the board of directors of the corporation
resulting from such Merger were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such Merger;
 
(d)  The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition, (i)
substantially all of the holders of the Outstanding Company Voting Securities
immediately prior to the consummation of such sale or other disposition
beneficially own, directly or indirectly, more than 50% of the common stock of
the corporation acquiring such assets in substantially the same proportions as
their ownership of Outstanding Company Voting Securities immediately prior to
the consummation of such sale or disposition, and (ii) at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or
 
(e)  Any other event that a majority of the Board, in its sole discretion,
determines to constitute a Change in Control hereunder.
 
Notwithstanding the occurrence of any of the foregoing events of this Section
6.7 which would otherwise result in a Change in Control, the Board may determine
in its discretion, if it deems it to be in the best interest of the Company,
that an event or events otherwise constituting or reasonably leading to a Change
in Control shall not be deemed a Change in Control hereunder. Such determination
shall be effective only if it is made by the Board prior to the occurrence of an
event that otherwise would be, or reasonably lead to, a Change in Control, or
after such event only if made by the Board a majority of which is composed of
directors who were members of the Board immediately prior to the event that
otherwise would be, or reasonably lead to, a Change in Control.
 
6.8           EXCHANGE OF INCENTIVE AWARDS
 
The Committee may, in its discretion, permit any Grantee to surrender
outstanding Incentive Awards in order to exercise or realize his rights under
other Incentive Awards or in exchange for the grant of new Incentive Awards, or
require holders of Incentive Awards to surrender outstanding Incentive Awards
(or comparable rights under other plans or arrangements) as a condition
precedent to the grant of new Incentive Awards.
 
6.9           FINANCING
 
To the extent permitted by the Sarbanes-Oxley Act of 2002 or other applicable
laws, the Company may extend and maintain, or arrange for and guarantee, the
extension and maintenance of financing to any Grantee to purchase Shares
pursuant to exercise of an Incentive Award upon such terms as are approved by
the Committee in its discretion.
 
 
32

--------------------------------------------------------------------------------

 
 
SECTION 7.
 
GENERAL
 
7.1           EFFECTIVE DATE AND GRANT PERIOD
 
This Plan is hereby adopted by the Board effective as of April 29, 2011, (the
“EFFECTIVE DATE”) subject to the approval of the stockholders of the Company
within one year from April 29, 2011. Incentive Awards may be granted under the
Plan at any time prior to receipt of such stockholder approval; provided,
however, if the requisite stockholder approval is not obtained then any
Incentive Awards granted hereunder shall automatically become null and void and
of no force or effect. Unless sooner terminated by the Board, no Incentive Award
shall be granted under the Plan after ten (10) years from the Effective Date.
 
7.2           FUNDING AND LIABILITY OF COMPANY
 
No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets. In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto. The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto. Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company,
the Board, nor the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by the Plan.
 
7.3           WITHHOLDING TAXES
 
(a)  TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold, or require a Grantee to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of the Plan or an Incentive Award hereunder. Upon the lapse of
restrictions on Restricted Stock, the Committee, in its discretion, may elect to
satisfy the tax withholding requirement, in whole or in part, by having the
Company withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)  SHARE WITHHOLDING. With respect to tax withholding required upon the
exercise of Stock Options or SARs, upon the lapse of restrictions on Restricted
Stock, or upon any other taxable event arising as a result of any Incentive
Awards, Grantees may elect, subject to the approval of the Committee in its
discretion, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be made in writing, signed
by the Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its discretion, deems appropriate.
 
(c)  INCENTIVE STOCK OPTIONS. With respect to Shares received by a Grantee
pursuant to the exercise of an Incentive Stock Option, if such Grantee disposes
of any such Shares within (i) two years from the date of grant of such Option or
(ii) one year after the transfer of such shares to the Grantee, the Company
shall have the right to withhold from any salary, wages or other compensation
payable by the Company to the Grantee an amount sufficient to satisfy federal,
state and local tax withholding requirements attributable to such disqualifying
disposition.
 
(d)  LOANS. To the extent permitted by the Sarbanes-Oxley Act of 2002 or other
applicable law, the Committee may provide for loans, on either a short term or
demand basis, from the Company to a Grantee who is an Employee or Consultant to
permit the payment of taxes required by law.
 
7.4           NO GUARANTEE OF TAX CONSEQUENCES
 
Neither the Company nor the Committee makes any commitment or guarantee that any
federal, state or local tax treatment will apply or be available to any person
participating or eligible to participate hereunder.
 
7.5           DESIGNATION OF BENEFICIARY BY PARTICIPANT
 
Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his death before he receives any or all of such benefit.
Each such designation shall revoke all prior designations by the same Grantee,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Grantee in writing with the Committee during the Grantee's
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Grantee's death shall be paid to the Grantee's estate.
 
7.6           DEFERRALS
 
The Committee may permit a Grantee to defer such Grantee's receipt of the
payment of cash or the delivery of Shares that would, otherwise be due to such
Grantee by virtue of the lapse or waiver of restrictions with respect to
Restricted Stock, or the satisfaction of any requirements or goals with respect
to Performance Units, Performance Shares or Other Stock-Based Awards. If any
such deferral election is permitted, the Committee shall, in its discretion,
establish rules and procedures for such payment deferrals to the extent required
for tax deferral of compensation under the Code.  Except for Options and SARs
designated at the time of grant or otherwise as intended to be subject to
Section 409A of the Code, this Section 7.6 shall not be construed to permit the
deferred settlement of Options or SARs, if such settlement would result in
deferral of compensation under Treas. Reg. §1.409A-1(b)(5)(i)(A)(3) (except as
permitted in paragraphs (i) and (ii) of that section).
 
 
34

--------------------------------------------------------------------------------

 
 
7.7           AMENDMENT AND TERMINATION
 
The Board and CEO shall each have the power and authority to terminate or amend
the Plan at any time; provided, however, the Board or CEO shall not, without the
approval of the stockholders of the Company within the time period required by
applicable law, (a) except as provided in Section 6.5, increase the maximum
number of Shares which may be issued under the Plan pursuant to Section 1.4, (b)
amend the requirements as to the class of Employees eligible to purchase Common
Stock under the Plan, (c) extend the term of the Plan, or, if the Company is a
Publicly Held Corporation (i) increase the maximum limits on Incentive Awards to
Covered Employees as set for compliance with the Performance-Based Exception, or
(ii) decrease the authority granted to the Committee under the Plan in
contravention of Rule 16b-3 under the Exchange Act.
 
No termination, amendment, or modification of the Plan shall adversely affect in
any material way any outstanding Incentive Award previously granted to a Grantee
under the Plan, without the written consent of such Grantee or other designated
holder of such Incentive Award.
 
In addition, to the extent that the Committee determines that (a) the listing
for qualification requirements of any national securities exchange or quotation
system on which the Company's Common Stock is then listed or quoted, if
applicable, or (b) the Code (or regulations promulgated thereunder), require
stockholder approval in order to maintain compliance with such listing
requirements or to maintain any favorable tax advantages or qualifications, then
the Plan shall not be amended in such respect without approval of the Company's
stockholders.
 
No amendment or termination shall be adopted or effective if it would result in
accelerated recognition of income or imposition of additional tax under Section
409A of the Code or, except as otherwise provided in the amendment, would cause
amounts that were not otherwise subject to Section 409A of the Code to become
subject to Section 409Aof the Code.
 
7.8           REQUIREMENTS OF LAW
 
(a)  GOVERNMENTAL ENTITIES AND SECURITIES EXCHANGES. The granting of Incentive
Awards and the issuance of Shares under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Certificates evidencing shares of Common Stock delivered under this Plan (to the
extent that such shares are so evidenced) may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules and regulations of the Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Common Stock is then
listed or to which it is admitted for quotation, and any applicable federal or
state securities law, if applicable. The Committee may cause a legend or legends
to be placed upon such certificates (if any) to make appropriate reference to
such restrictions.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)  SECURITIES ACT RULE 701. If no class of the Company's securities is
registered under Section 12 of the Exchange Act, then unless otherwise
determined by the Committee, grants of Incentive Awards to “Rule 701 Grantees”
(as defined below) and issuances of the underlying shares of Common Stock, if
any, on the exercise or conversion of such Incentive Awards are intended to
comply with all applicable conditions of Securities Act Rule 701 (“Rule 701”),
including, without limitation, the restrictions as to the amount of securities
that may be offered and sold in reliance on Rule 701, so as  to qualify for an
exemption from the registration requirements of the Securities Act. Any
ambiguities or inconsistencies in the construction of an Incentive Award or the
Plan shall be interpreted to give effect to such intention. In accordance with
Rule 701, each Grantee shall receive a copy of the Plan on or before the date an
Incentive Award is granted to him, as well as the additional disclosure required
by Rule 701(e) if the aggregate sales price or amount of securities sold during
any consecutive 12-month period exceeds $5,000,000 as determined under Rule
701(e). If Rule 701 (or any successor provision) is amended to eliminate or
otherwise modify any of the requirements specified in Rule 701, then the
provisions of this subsection 7.8(b) shall be interpreted and construed in
accordance with Rule 701 as so amended. For purposes of this subsection 7.8(b),
as determined in accordance with Rule 701, “Rule 701 Grantees” shall mean any
Grantee other than a director of the Company, the Company's chairman, chief
executive officer, president, chief financial officer, controller and any vice
president of the Company, and any other key employee of the Company who
generally has access to financial and other business related information and
possesses sufficient sophistication to understand and evaluate such information.
 
7.9           RULE 16b-3 SECURITIES LAW COMPLIANCE FOR INSIDERS
 
If the Company is a Publicly Held Corporation, transactions under the Plan with
respect to Insiders are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act. With respect to all Grantees, transactions
under the Plan are intended to comply with Securities Regulation BTR and the
Company's insider trading policies as revised from time to time or such other
similar Company policies, including but not limited to, policies relating to
black out periods. Any ambiguities or inconsistencies in the construction of an
Incentive Award or the Plan shall be interpreted to give effect to such
intention, and to the extent any provision of the Plan or action by the
Committee fails to so comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Committee in its discretion.
 
7.10         COMPLIANCE WITH CODE SECTION 162(m) FOR PUBLICLY HELD CORPORATION
 
If the Company is a Publicly Held Corporation, unless otherwise determined by
the Committee with respect to any particular Incentive Award, it is intended
that the Plan shall comply fully with the applicable requirements so that any
Incentive Awards subject to Section 162(m) that are granted to Covered Employees
shall qualify for the Performance-Based Exception. If any provision of the Plan
or an Incentive Agreement would disqualify the Plan or would not otherwise
permit the Plan or Incentive Award to comply with the Performance-Based
Exception as so intended, such provision shall be construed or deemed to be
amended to conform to the requirements of the Performance-Based Exception to the
extent permitted by applicable law and deemed advisable by the Committee;
provided, however, no such construction or amendment shall have an adverse
effect on the prior grant of an Incentive Award or the economic value to a
Grantee of any outstanding Incentive Award, unless consented to in writing by
the Grantee.
 
 
36

--------------------------------------------------------------------------------

 
 
7.11         COMPLIANCE WITH CODE SECTION 409A.
 
The provisions of the Plan shall be subject to the following:
 
           (a)  No provision of the Plan shall be construed to permit the grant
of an Option or SAR if such action would cause the Option or SAR being granted
or the option or stock appreciation right being replaced to be subject to
Section 409A of the Code, provided that this paragraph (a) shall not apply to
any Option or SAR (or option or stock appreciation right granted under another
plan) being replaced that, at the time it is granted or otherwise, is designated
as being deferred compensation subject to Section 409A of the Code.
 
           (b)  Except with respect to an Option or SAR that, at the time it is
granted or otherwise, is designated as being deferred compensation subject to
Section 409A of the Code, no Option or SAR shall condition the receipt of
dividends with respect to an Option or SAR on the exercise of such Award, or
otherwise provide for payment of such dividends in a manner that would cause the
payment to be treated as an offset to or reduction of the exercise price of the
Option or SAR pursuant Treas. Reg. §1.409A-1(b)(5)(i)(E).
 
           (c)  The Plan shall not be construed to permit a modification of an
Award, or to permit the payment of a dividend or dividend equivalent, if such
actions would result in accelerated recognition of taxable income or imposition
of additional tax under Section 409A of the Code.
 
7.12         SUCCESSORS TO COMPANY
 
All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
7.13         MISCELLANEOUS PROVISIONS
 
(a)  No Employee, Consultant, Outside Director, or other person shall have any
claim or right to be granted an Incentive Award under the Plan. Neither the
Plan, nor any action taken hereunder, shall be construed as giving any Employee,
Consultant, or Outside Director any right to be retained in the Employment or
other service of the Company or any Parent or Subsidiary.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)  The expenses of the Plan shall be borne by the Company.
 
(c)  By accepting any Incentive Award, each Grantee and each person claiming by
or through him shall be deemed to have indicated his acceptance of the Plan.
 
(d)  No Shares of Common Stock shall be issued hereunder unless counsel for the
Company is then reasonably satisfied that such issuance will be in compliance
with federal and state securities laws, if applicable.
 
7.14         SEVERABILITY
 
In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.
 
7.15         GENDER, TENSE AND HEADINGS
 
Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation or
construction of the Plan.
 
7.16         GOVERNING LAW
 
The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Texas without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.
 
 
38